Citation Nr: 1507192	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R. H. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating.  The June 2010 rating decision denied entitlement to a TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Following certification to the Board, in December 2014, the Veteran underwent a VA PTSD examination.  The RO did not issue a Supplemental Statement of the Case following the examination.  In February 2015, the Veteran, through his authorized representative, waived initial RO consideration of this evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Veteran and R. H. testified at a hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The record was held open for 30 days to afford the Veteran an opportunity to submit additional evidence and none was received.  

The issue of entitlement to service connection for migraines, to include as secondary to PTSD has been raised by the record in multiple statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a March 2009 letter satisfied the duty to notify provisions with regard to the Veteran's increased rating claim.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations are adequate because they were based upon consideration of his pertinent medical history, his lay assertions and current complaints, and because they described his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in December 2014.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Further, the undersigned sought to clarify what types of medical treatment the Veteran received for his PTSD.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Disability Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's PTSD was assigned an initial 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Id.  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) have been adopted by VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2014).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 43 at worst, to 65 at best.  

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Board finds that the Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity and grants an initial 50 percent disability rating.  However, the Board finds that his PTSD does not produce occupational and social impairment with deficiencies in most areas for the reasons discussed below.  In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms.  They include, but are not limited to: depression, anxiety, restricted affect, mild memory loss, problems concentrating, sleep disturbances, insomnia, nightmares, occasional panic attacks, infrequent rambling speech, intrusive recollections of his stressors, forgetting to complete tasks, low energy, decreased motivation, anger, irritability, dislike of crowds, problems getting along with people, lack of a social life (beyond his family, some close friends, and attending meetings at the Military Order of the Purple Heart (MOPH)), avoidance, hypervigilance, difficulty establishing and maintaining effective interpersonal relationships, difficulty adapting to stressful circumstances, and feelings of guilt.  After carefully reviewing these symptoms and assessing their frequency, severity, and duration, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

With regard to mood, the record clearly shows that the Veteran feels depressed nearly every day, has anxiety, and has significant difficulty with anger.  The Board finds that his mood disturbance is of a frequency, severity, and duration such that it is more accurately described by the 50 percent criteria.  The record clearly shows that he experiences depression and anxiety almost constantly, which is described by the 70 percent criteria.  However, it is not of such severity to affect his ability to function independently.  At his July 2009 VA examination, the examiner found that the Veteran's PTSD did not impact his ability to perform his activities of daily living (ADLs).  At his October 2010 VA examination, the examiner found that his PTSD had at most a slight impact on his ability to perform his ADLs.  Specifically, the examiner found that PTSD did not impact the Veteran's ability to do chores; use the toilet; groom, bathe, and feed himself; dress and undress; and engage in "other" recreational activities.  It had a "slight" impact on his ability to go shopping, engage in sports and exercise, travel, and drive.  At his December 2014 VA examination, the Veteran denied having difficulty performing his ADLs.  The examiner noted that he had depressive symptoms as "every day," "constant," but of "mild" severity.  The examiner described his anxiety as "every day," "to some degree all the time," and of "moderate" severity.  At his December 2014 hearing, the Veteran testified that he did not trust himself to drive because he could not stay awake as a result of his medication.  He has not asserted that mood disturbances impact his ability to drive by himself.  

Simply because the Veteran has depressed mood, and because the 70 percent criteria contemplate a deficiency in "mood," among other areas, does not mean that his PTSD is of such severity that the 70 percent criteria are met.  The rating criteria for a 30 percent, 50 percent, and 70 percent rating all contemplate some level of mood impairment.  But in this case, the frequency, severity, and duration of the Veteran's mood disturbance is more closely approximated by the 50 percent criteria because it does not impact his ability to function independently.  

The record shows that the Veteran has had passive suicidal ideation, which is contemplated by the 70 percent criteria.  However, his passive suicidal ideation does not occur frequently.  Generally, during the appeal period the Veteran denied having suicidal ideation.  He reported passive suicidal ideation at a March 2009 VA psychiatric treatment session.  Specifically, he reported thoughts of "what's the use, it ain't worth it."  However, he denied having a plan or intent to harm himself.  He reported similar ideation in a later March 2009 VA treatment report, but again denied having a plan or intent to harm himself.  In April 2009, his overall suicide risk was found to be "low."  At his July 2009 VA examination, the examiner noted a "past history" of suicidal ideation but no plan or intent to harm himself.  The examiner noted, "[p]atient states that he would kill himself if he ever had an illness like [cancer] and could no longer care for himself."  The record shows that the Veteran reported passive suicidal ideation in March, April, and July of 2009.  Otherwise, he denied suicidal ideation.  Therefore, his suicidal ideation is infrequent.  Further, the medical evidence of record does not show that it is of such severity that it impacts his social or occupational functioning.  Therefore, it is not accurately described by the 70 percent criteria.  

Like suicidal ideation, in this case, passive homicidal ideation is more closely described by the 70 percent criteria.  At his July 2009 VA examination, the Veteran reported that he "...would kill somebody if he knew that he could get away with it."  He did not specify whom he wished to kill or communicate an intent or plan to do so.  However, the July 2009 report of homicidal ideation is the only such report of record.  It appears to have been a single, isolated incident.  Significantly, homicidal ideation was denied multiple times after his July 2009 VA examination.  For these reasons, the frequency and level of severity of his homicidal ideation are not such that it causes occupational and social impairment with deficiencies in most areas.  

With regard to interpersonal relationships, the Veteran has been married to his current wife for over 20 years.  In March 2009, he reported having two friends.  In April 2009, a psychologist noted that the Veteran received good support from his wife and "close friends."  In July 2009, he was ambivalent about his marriage and noted having two friends with whom he interacted with less since he stopped drinking alcohol.  In September 2009, he stated that he had verbal altercations with his wife.  An October 2009 SSA record shows the Veteran described his social situation as, "I talk with some friends on [the] phone and exchange email but I rarely leave the house to socialize," but stated that he attended monthly MOPH meetings.  In October 2010, he stated that he had one friend that he saw once a week, and that he attended MOPH meetings but did not socialize.  He also volunteered for activities with MOPH.  In May 2011, Dr. E. T., a private psychologist, noted that the Veteran had "[n]o close friends and rocky interpersonal relationships," and that civilians did not understand him.  In May 2012, he stated that he and his wife co-existed.  He stated that he had one or two friends from his membership in The American Legion and MOPH, and that he socialized only with other veterans.  He went fishing with friends from time to time.  In December 2014, he described his marital relationship as "strained."  He stated that he has less than five friends and that he attended MOPH meetings or other military functions because he could relate to other combat veterans.  Outside of his wife, his few friends, and his social activity with The American Legion and MOPH, the record shows that the Veteran has significant difficulty getting along with people.  However, his PTSD symptoms clearly do not cause an inability to establish and maintain interpersonal relationships because the record shows that he has established and maintained those that are described above.  Rather, his symptoms cause difficulty.  Therefore, the impact of his PTSD on his interpersonal relationships is more closely described by the 50 percent criteria.  

The record consistently shows that the Veteran has mildly impaired immediate memory.  He has competently and credibly reported forgetfulness and difficulty concentrating.  His forgetfulness causes him to sometimes need to be reminded to take his medication and reduces his ability to complete tasks without having instructions repeated to him.  His impairment of memory is more closely approximated by the 50 percent criteria because it is of mild severity and does not result in impairment with deficiencies in most areas.  

With regard to concentration, the Veteran's SSA records show that the Veteran believes his problems concentrating impact his daily life.  In an October 2009 SSA Function Report, the Veteran stated that his impaired concentration caused him to take longer to complete tasks but that he was still able to perform them.  In March through October 2009, his VA psychologist or social worker found that he had "mild" concentration impairment.  In November 2009, he reported that he was unable to write "sometimes" because of concentration problems.  At his October 2010 VA examination, he reported having difficulty concentrating.  At his December 2014 VA examination, the Veteran reported concentration problems but the examiner found that he had none at the examination.  In December 2014, the Veteran competently and credibly testified that he had difficulty concentrating.  He stated that he used to volunteer to judge manuscripts for the Florida Writers Association, but he was no longer able to do so because he could not concentrate.  

The record contains one piece of evidence that asserts his concentration difficulties are more severe.  In May 2011, Dr. E. T. found that his concentration was "impaired" such that it caused "severe" social and occupational impairment.  However, her assessment is the only medical evidence that finds such a level of severity.  Therefore, her finding is outweighed by the other evidence of record.  The medical and lay evidence of record shows that his problems concentrating are frequent.  However, a significant majority of the medical evidence has found it to be of a mild level.  Therefore it is more closely approximated by the 50 percent criteria.  

The record shows that the Veteran has significant irritability and problems containing his anger.  He engages in verbal confrontations and has difficulty getting along with people other than his family, his few friends, and other combat veterans.  His impulse control has generally been found to be within normal limits and was found to be "good" at his July 2009 VA examination.  However, in March 2009, the Veteran stated that he felt like his impulse control was "slipping," and the October 2010 VA examiner found that the Veteran's impulse control was "poor," and that he reported a fear of "losing control."  The examiner noted a "history" of assaultiveness, but elaborated that he was argumentative without having physical altercations.    

His impaired impulse control and irritability resulted in one period of violence during the appeal period.  In September 2009, he reported that he had a "recent" confrontation in a parking lot that ended with him punching another man four times because he hit his truck with a shopping cart.  However, this is the only such instance of record during the appeal period.  Therefore, while unprovoked episodes of violence are described by the 70 percent criteria, the Veteran's single episode does not show the level of frequency and severity needed to produce occupational and social impairment with deficiencies in most areas.  

The evidence shows that the Veteran's judgment is at worst described as "fair."  This does not reach the level of severity needed to be more closely approximated by the 70 percent criteria.  There is no evidence that his "fair" judgment is considered deficient such that it produces social and occupational impairment.  

The record shows that the Veteran's insight is impaired.  At its most severe, the October 2010 VA examiner noted that the Veteran lacked insight into his problems.  Otherwise, it was noted that his insight was "fair" or "good."  His impaired insight is infrequent and not severe enough to be more accurately described by the 70 percent criteria.  

The Board has considered the Veteran's GAF scores.  His worst GAF score, 43, was assigned once by Dr. E. T. in May 2011.  A GAF score of 43 indicates serious symptoms.  However, Dr. E. T.'s finding is not consistent with the other GAF scores of record.  His GAF score was 65 in March 2009 and at his July 2009 VA examination, 62 at his October 2010 VA examination, 52 in March 2009, 56 in April 2009, and 60 in April through November 2009 and June 2010.  Aside from Dr. E. T.'s GAF score, the Veteran's GAF scores described moderate or even mild symptoms.  Because Dr. E. T.'s GAF score is inconsistent with the rest of the record, it is less probative.  Further, the other GAF scores of record indicate that the assignment of a GAF score of 43 was not for as lengthy a period as the others.  Specifically, the Veteran's GAF score was 60 over a span of eight months in 2009.  Read as a whole, the record does not show that the Veteran's GAF scores are of a frequency or severity such that they are more accurately described by occupational and social impairment with deficiencies in most areas.  

The record shows that the Veteran has difficulty adapting to stressful circumstances.  The frequency, severity, and duration of this manifestation of his PTSD are more closely described by the higher 70 percent criteria.  However, the totality of his symptoms produces a disability picture that is more closely described by the 50 percent criteria.  38 C.F.R. § 4.7 (2014).  

In sum, the Veteran has not demonstrated the particular symptoms associated with higher percentages, or others of similar severity, frequency, and duration.  Thus, notwithstanding the range of reported symptoms and the increase in symptoms reported during the appeal period, the above evidence all suggests an overall impairment more nearly approximating occupational and social impairment equal to that of a 50 percent rating.

That is not to say that the Veteran has not demonstrated any symptoms enumerated in the diagnostic criteria of 38 C.F.R. § 4.130 for a higher rating, as noted above.  However, the Court has emphasized that "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, the Federal Register accompanying the 1996 amendment to Diagnostic Code 9411 explains, "Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment."  61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996).  Here, the evidence fails to demonstrate that his symptoms are of such a severity and frequency so as to result in occupational and social impairment of the nature described by a 70 percent rating.  In conclusion, the Board finds that the assignment of a 50 percent rating, but no higher, for PTSD is warranted throughout the appeal period.  The Veteran's symptoms from PTSD have not met the criteria for a rating in excess of 50 percent at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD, specifically, the symptoms described above.  As noted above, the Veteran has asserted that he has migraines as a result of his PTSD.  Migraines are not contemplated by the General Rating Formula for Mental Disorders.  However, a separate claim for service connection for migraines has been referred to the AOJ for consideration.  Otherwise, there is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The Board has assessed whether the Veteran's PTSD symptoms are of the severity, frequency, and duration necessary to produce occupational and social impairment with deficiencies in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

An initial 50 percent disability rating for PTSD is granted.  


REMAND

Even when including the newly granted initial 50 percent rating for PTSD, the Veteran's combined disability rating does not meet the statutory threshold required for consideration of a schedular TDIU.  38 C.F.R. § 4.16(a) (2014).  However, it is possible that the outcome of the claim for service connection for migraines referred to the AOJ could impact whether these criteria are met.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). 

Further, even without consideration of the referred service connection claim, when a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) , the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this case, the Veteran has submitted a May 2011 opinion from Dr. E. T., who found that his PTSD precludes substantially gainful employment.  Remand is needed so that the claim may be referred to the Director of the Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1. After issuing a decision for the claim for service connection for migraines, refer the Veteran's TDIU claim to the Director of the Compensation Service for extraschedular consideration for any period during the appeal period that the criteria set forth in 38 C.F.R. § 4.16(a) are not met.  

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


